This is an appeal by defendant Triple Cities Construction Corporation from a judgment of the Supreme Court, Broome county, entered upon a jury verdict in favor of the plaintiff. The action is in negligence,' plaintiff claiming that she suffered personal injuries by reason of the negligence of an employee of defendant construction corporation. Plaintiff resided at No. 172 Court street, in the city of Binghamton. Between the premises in which she resided and the adjoining premises, No. 174 Court street, there existed prior to this accident a row of large trees and between these trees a stiff wire had been strung about three or four feet from the ground, the purpose of said wire being to prevent vehicles from going between the trees and on the lawn of premises No. 172 Court street. The owners of No. 174 Court street entered into a contract with one O’Connell for the removal of the trees, the *761clearing of the site and the erecting of a building thereon. Defendant O’Connell thereafter sublet to defendant Triple Cities Construction Corporation a portion of his contract, which required the cutting down and removal of the trees. Plaintiff contends that on November 16, 1937, at about eleven-thirty p. m., while returning to her home, she became entangled in and tripped over this wire, which had been removed from the tre.es and thrown on the sidewalk by the employees of defendant construction corporation. There is evidence to sustain the verdict of the jury and the judgment in favor of plaintiff and against defendant Triple Cities Construction Corporation should be affirmed. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.